Title: From John Adams to Elkanah Watson, 14 April 1819
From: Adams, John
To: Watson, Elkanah



Dear Sir,
Quincy April 14th 1819

Your favour of April the 3d is like the recognizance of an old acquaintance after a Separation of several Years.
I lay no serious claim to the title of Father of the navy or of any thing else but my family. Have you seen a history of the american navy written by a Mr Clarke and edited by a Mr Matthew Cary? I gave the names of Alfred, Columbus the Cabots and the Andrewdoria to the first ships that ever sailed under the flag of the United Collonies. My country has been to me so very Capricious and fastidious a mistress that she never would receive my addresses long enough to give me an opportunity of becoming a Father legitimate or illegitimate, of any Child Son or Daughter. You have a much better title to the character of Father of American agriculterial societies you have preached with more success and to greater effect. I claim no Fatherhood but that of a family. I have had six Children Two of whom Heaven took to itself in their Cradles Four grew up and had Familys two have departed and left Children two thank God remain alive. I have now living two Sons; Fourteen Grand Children and five Great Grand Children of this tribe I claim to be a Father but I assure you the duties I owe to this little flock are greater than I can perform with my utmost exertions, anxiety and privation to the satisfaction of my own conscience.
Talk not then to me in future about any other Fatherhood than this for my capacity is inadequate even to this.
I am Sir with an agreeable recollection / of our acquaintance in various Countries your Friend / and humble servant
John Adams